UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6928



DERRYMORE CAMPBELL,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; GENE JOHNSON; DUNCAN
MILLS; ARMSTRONG; JOHN DOE; RUFUS FLEMING; H.
R. POWELL; M. JORDAN; W. F. SEAL; R. A. YOUNG;
L. W. JARVIS; CLARENCE A. HOLLAR; NENA ADAMS;
K. A. POLINSKY; D. F. MILLER; PIRES; F. E.
LOCKHART; P. E. MADDEX; TED DURR; L. HUFFMAN;
G. K. WASHINGTON; L. T. EDMONDS; B. BOOKER; C.
S. WINGFIELD; KELLY HARRISON; JANE DOE;
LINAMEN; W. CLARK; HANKINS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-01-1023-7)


Submitted:   May 31, 2006             Decided:   September 27, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrymore Campbell, Appellant Pro Se. Dana L. Gay, Richard Carson
Vorhis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Derrymore Campbell appeals from the district court’s

order granting summary judgment to the defendant prison officials

in his 42 U.S.C. § 1983 (2000) action challenging, among other

things, the validity and enforcement of the prison’s grooming

policy.   We have reviewed the record and find no reversible error.

Accordingly, we affirm substantially for the reasons stated by the

district court.   Campbell v. Angelone, No. CA-01-1023-7 (W.D. Va.

Apr. 19, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -